                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

SUSAN WESSNER,                           :

            Plaintiff                    :     CIVIL ACTION NO. 3:18-0595

      v.                                 :         (JUDGE MANNION)

ANDREW M. SAUL1,                         :

            Defendant                    :

                               MEMORANDUM

      Pending before the court is the report of Judge Cohn, which
recommends that the plaintiff’s complaint challenging the final decision of the
Commissioner denying her application for widow’s insurance benefits (“WIB”)
under Title II of the Social Security Act, (Doc. 1), be denied and, that the
Commissioner’s decision be affirmed. (Doc. 10). Neither the Commissioner
nor the plaintiff have filed any objections to Judge Cohn’s report. The time
within which to file objections has expired.
      Where no objection is made to a report and recommendation, the court
should, as a matter of good practice, “satisfy itself that there is no clear error
on the face of the record in order to accept the recommendation.”
Fed.R.Civ.P. 72(b), advisory committee notes; see also Univac Dental Co. v.
Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (2010) (citing Henderson v.
Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges should give


      1
       Andrew M. Saul was sworn in as Commissioner of Social Security on
June 17, 2019, and is automatically substituted as the defendant in this
action. See Fed.R.Civ.P. 25(d).
some review to every Report and Recommendation)). Nevertheless, whether
timely objections are made or not, the district court may accept, not accept or
modify, in whole or in part, the findings or recommendations made by the
magistrate judge. 28 U.S.C. §636(b)(1); Local Rule 72.31. Upon review, the
report and recommendation of Judge Cohn will be adopted in its entirety.
           The court has reviewed the reasons presented by Judge Cohn for
recommending that the plaintiff’s appeal of the Commissioner’s decision
denying her claim for WIB be denied.2 Judge Cohn found that substantial
evidence supported the Commissioner’s finding that the plaintiff had the
residual functional capacity to perform light unskilled work with restrictions
despite her physical and mental impairments. Because the court agrees with
the sound reasoning that led Judge Cohn to the conclusions in his report and
finds no clear error on the face of the record, the court will adopt the report in
its entirety. An appropriate order shall issue.



                                         s/ Malachy E. Mannion
                                         MALACHY E. MANNION
                                         United States District Judge

Date: September 30, 2019
18-0595-01.wpd




           2
      To qualify for WIB disability insurance payments, a claimant must have
a disability. 42 U.S.C. §423(a)(1). Disability is defined as the “inability to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result
in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months.” §423(d)(1)(A).

                                        2
